Citation Nr: 1452990	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  02-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than November 29, 2000, for the award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to September 1968.  

The appeal of the issue of entitlement to an earlier effective date for the award of PTSD to the Board of Veterans' Appeals (Board) arises from a March 2012 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned an initial 70 percent rating, effective November 29, 2000.  In October 2012, the appellant filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in May 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.  

The appeal of the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD to the Board arises from a May 2001 rating decision in which the RO declined to reopen the Veteran's claim for service connection for PTSD on the basis that new and material evidence had not been received.  In July 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2002. 

In April 2004, the Veteran testified with respect to the issue of service connection during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In March 2005, the Board remanded the claim for service connection for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing some actions, the RO continued the denial of the claim (as reflected in an April 2006 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In November 2006, the Board again remanded the matter to the RO, via the AMC, to provide the Veteran with appropriate notice.  After sending a notice letter in November 2006, the RO continued the denial of the claim (as reflected in a November 2007 SSOC) and again returned the matter to the Board for further appellate consideration. 

In July 2008, the Board reopened the Veteran's claim for service connection for PTSD, then remanded the matter of service connection for PTSD, on the merits, to the RO, via the AMC, for adjudication on the merits.  The RO denied the claim on the merits (as reflected in a November 2009 SSOC) and returned the matter to the Board for further appellate consideration. 

In a February 2010 Board decision, the Board denied service connection for PTSD.  However, at this time, although the RO had only previously adjudicated a claim for service connection for PTSD, as the record included many other psychiatric diagnoses other than PTSD, to include anxiety disorder, depressive disorder, and depression, in addition to various personality disorders, the Board remanded the claim of service connection for a psychiatric disability other than PTSD consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), for RO consideration of this matter, in the first instance.  Unfortunately, based on review of the record, it does not appear that the RO has considered this matter as directed by the Board.  

The Board also observes that the Veteran appealed the Board's denial of PTSD to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in September 2010, the Court granted a Joint Motion filed by counsel for the appellant and counsel for the VA Secretary, vacating the Board's decision, and remanding the matter to the Board for further proceedings consistent with the Joint Motion. 

In August 2011, the Board again remanded the matter to the RO, via the AMC, for appropriate development consistent with the Joint Motion.  Subsequently, the RO granted the claim in the March 2012 rating decision.  However, again, it does not appear that any further action was done with respect to the remaining issue of service connection for an acquired psychiatric disability other than PTSD. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that with the exception of additional VA treatment records dated to March 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veterans Benefit Management System electronic file associated with the Veteran does not contain any documents at this time. 

For the reasons expressed below, the matters on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

The Veteran seeks an effective date prior to November 29, 2000 for the award of service connection for PTSD.  Essentially he contends that his grant of service connection should be the date after his discharge from service as he originally filed a claim for a nervous condition within one year on July 9, 1969.  Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of an application.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the effective date based on the submission of new and material evidence received after a final disallowance is the date of receipt of a new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii). 

Under 38 C.F.R. § 3.156(c), as in effect in 2000, when the Veteran submitted the claim underlying this appeal, the regulation provided that where new and material evidence such as a supplemental report from a service department was received before or after a decision has become final, the former decision "will be reconsidered" by the adjudicating AOJ.  This included official service department records which presumably had been misplaced and now been located and forwarded to VA. 38 C.F.R. § 3.156(c) (2000). 

The provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006. See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006).  The regulation now more clearly provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than reopen the claim, if the additional records include the Veteran's service records, or include records that could not have been obtained because the records were classified when VA decided the claim.  The additional records do not support reconsideration of the prior decision if VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records. 

The preamble in the discussion of the proposed revision of 38 C.F.R. § 3.156(c) explained that the use of the words "new and material evidence" in the regulation was confusing.  See 70 Fed. Reg. 35,388 -35,390 (June 20, 2005).  The language inferred that VA was authorized to reopen a claim when service department records were received that were not available before.  The revision clarifies that VA reconsiders, rather than reopens, the prior decision.  The effective date assigned relates back to the date of the original claim, or the date entitlement arose, whichever is later.  The effective date is not limited to the date of the claim to reopen. 

The change was also intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly, the U.S. Armed Services Center for Unit Records Research (CURR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence could be particularly valuable in connection to claims for benefits for PTSD.  Id. 

In the instant case, additional service personnel records were associated with the claims file from the National Personnel Records Center (NPRC) in April 2003.  Subsequently, the Veteran was afforded a VA examination in December 2011.  The examiner diagnosed PTSD due to alleged harassment, physical beating, and threats to his life while on active duty.  Importantly, the examiner specifically referenced an October 1966 service personnel record in proffering this opinion. 

The Veteran's representative has argued that the grant of service connection for PTSD in the March 2012 rating decision was based upon the receipt of additional service records.  It was observed that these records were not before VA at the time of the initial March 1970 rating decision, and in turn, under the provisions of 38 C.F.R. § 3.156(c), and earlier effective date was warranted.  

In its May 2013 SOC, the AOJ essentially determined that although additional service personnel records were considered in connection with the current claim, these records would not have changed the outcome of the prior rating decisions.  In make this determination, it does not appear that the AOJ properly applied the revised provisions of 38 C.F.R. § 3.156(c) because the question is not whether the outcome would have changed in the prior rating decisions.  Rather, it must first be determined whether the service records are relevant and had existed at the time when VA first decided the claim.  In this case, the records did exist at the time of the initial denial.  Moreover, as the VA examiner appeared to rely on these records in proffering his opinion, they are arguably relevant.  As such, VA must reconsider the claim regardless of the outcome of the prior determinations.  

With application of the revised provisions of 38 C.F.R. § 3.156(c)(3), which state that, where an award is made based all or in part on the additional service personnel records, as in this case, the grant of service connection based on those records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Thus, to ensure that all due process requirements are met and to avoid any prejudice to the Veteran, the Board finds that this matter must be returned to the AOJ to properly consider the revised provisions of 38 C.F.R. § 3.156(c) in the first instance.

Again, when applying these provisions, the effective date must be based on the date entitlement arose or the date VA previously decided the claim, whichever is later.    In this regard, the Veteran has been receiving ongoing treatment at the VA Puget Sound Health Care System.  VA records dated from October 31, 2000 have been associated with the record.  Importantly, the October 31, 2000 treatment record appears to be the first documentation of a diagnosis of PTSD.  Despite an indication of prior treatment, there are no records prior to this date.  Moreover, a review of the claims file includes previous records dated to January 1985 from the Tacoma Washington VA Medical Center (VAMC).  Thus, there appears to be relevant VA treatment records outstanding for the period from January 1985 to October 2000.  Moreover, the most recent VA treatment records associated with Virtual VA date from March 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Tacoma Washington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 1985, and from the VA Puget Sound Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to October 31, 2000 and dated from March 2013 to the present, following the current procedures prescribed in 38 C.F.R.  § 3.159 as regards requests for records from Federal facilities.

Moreover, the present appeal also includes the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.  As noted above, this matter was previously remanded by the Board for consideration by the AOJ, in the first instance, which has not been done.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this matter must again be returned to the AOJ for consideration in the first instance.  

In this regard, the Board observes that service treatment records show that the Veteran was given a psychiatric evaluation in connection with his separation physical examination in August 1968.  The examiner's impression was a passive aggressive character and behavior disorder.  On the August 1968 Report of Medical Examination, it was noted that the Veteran had depression and worry that were situational in nature.  Shortly after discharge from service in July 1969, the Veteran filed a claim for service connection for a nervous condition.  The Veteran was afforded a VA examination in January 1970 where he was diagnosed with passive-aggressive personality, aggressive type.  On VA examination in February 1983, the examiner diagnosed the Veteran with schizotypal personality disorder.  However, VA outpatient records from April 1983 to December 1984 show that the Veteran was diagnosed with an anxiety disorder and panic attacks.  An additional VA outpatient record from February 1988 reflects a diagnosis of panic attacks, rule-out PTSD.  On VA examination in February 2003, the examiner stated that it appeared that the Veteran has had anxiety, depression, and general maladjustment over the years. 

Thus, given the documentation in service and the post-service diagnoses of psychiatric disabilities other than PTSD, the Board finds that the Veteran should be afforded a VA examination with opinion to address whether any diagnosed psychiatric disability other than PTSD is medically-related to service-to include personal assault-would helpful in resolving this aspect of the appeal, as well.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Moreover, by way of background, the Board observes that the issue of entitlement to a psychiatric disability was before the Board and was remanded in a March 1985 decision.  The Board again remanded the issue in March 1986.  In a June 1987 decision, the Board observed that this claim had still not been fully developed.  A subsequent December 1991 letter to the Veteran from the AOJ indicated that the Board had returned the claim for further examination.  The letter requested that the Veteran respond within 60 days as to whether he would be willing to report to another examination.  That same month, the Veteran responded that he would be willing to report for another VA examination.  However, it does not appear that a VA examination was scheduled at that time.  

Subsequently, in a February 1992 rating decision, it appears that the AOJ determined that the Board had dropped the assumed issue of service connection for an acquired psychiatric disability and denied the claim finding that new and material evidence had not been submitted.  The Veteran subsequently filed a NOD in June 1992 and the AOJ issued a SOC in July 1992.  However, the Veteran failed to file a substantive appeal.  The next documentation in the claims file was his claim to reopen filed on November 29, 2000.  Unfortunately, based on review of the record, it is not clear that the Board had "dropped" the assumed issue as determined by the AOJ in the February 1992 determination.  Nevertheless, it would be premature to make such a finding at this time.  However, when proffering the etiology opinion, the VA examiner should consider all post-service reports of treatment and address all psychiatric disabilities that have been diagnosed since the Veteran's discharge from service.   

To ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  



Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the AOJ, for the following action:

1.  Obtain from the Tacoma Washington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 1985, and from the VA Puget Sound Health Care System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to October 31, 2000, and since March 2013..  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  


Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disability/ies other than PTSD, as well any that have been diagnosed since the Veteran's discharge from active service, and comment on the validity of each diagnosis.  

Then, with respect to each such validly diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include the personal assaults identified in the December 2011 VA examination report.

In rendering the requested opinions, the physician should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment and personnel records, post service VA treatment records, VA examination reports, lay statements and hearing testimony, and the Veteran's assertions of continuing symptoms since service.

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal, in light of all pertinent evidence and legal authority, to specifically include consideration of the revised provisions of 38 C.F.R. § 3.156(c).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



